— Appeal from judgment, Supreme Court, Bronx County (Quinn, J.), rendered April 12, 1976, convicting defendant upon a jury verdict of assault in the first degree and sentencing him as a predicate felon to a term of 7Yz to 15 years, held in abeyance, and motion by assigned counsel to be relieved, denied without prejudice to renewal on compliance with People v Saunders (52 AD2d 833). People v Saunders (supra) requires that the request for permission “be accompanied by a brief reciting the underlying facts and highlighting anything in the record that might arguably support the appeal.” In the present case assigned counsel’s brief sets forth the facts supporting the conviction in skeletal form, but there is a conspicuous absence of any reference to matters in this nearly 600-page record which might arguably support the appeal. For example, there is no discussion of either the issues raised at the Huntley and Sandoval hearings or the court’s decisions following those hearings. (Indeed, the court’s decisions on these motions have not been submitted to this court.) Nor is there any discussion of why there is no argument available of excessiveness of sentence. Nor is there any statement whether there were any substantial disputed rulings on the trial. The brief does not meet the minimum requirement of a statement of the factual and legal issues relevant to the disposition of the pretrial motions and to the conviction and sentence sufficient to enable us to evaluate and correctly decide assigned counsel’s motion to be relieved. Concur — Murphy, P. J., Markewich, Silverman and Fein, JJ.